Allowable Subject Matter

Claims 1, 3-19 and 21-28 are allowed in light of the amendment filed on 10/04/2021.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
A robotic hand assembly comprising: a base palm portion; a plurality of fingers coupled to the base palm portion, each of the plurality of fingers configured to rotate and pivot about a plurality of joint points, the plurality of fingers comprising a respective ball joint positioned at each joint point, the plurality of fingers comprising a plurality of tensile members coupled to one or more of the plurality of fingers; a plurality of servo motors coupled to the plurality of tensile members, the at least one servo motor configured to selectively and collectively actuate one or more tensile members in the plurality of tensile members into an extension or flexion; and a controller communicably coupled to the plurality of servo motors, the controller configured to selectively and collectively actuate one or more of the servo motors to actuate one or more tensile members and thereby cause the robotic hand to gesture or sign a specified letter or word selected from a plurality of words or letters corresponding to a sign language by repositioning one or more of the base palm portion and at least one of the plurality of fingers; wherein the respective ball joints comprise a mono-oriented ball engaged in a mono- oriented socket. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B